 



Exhibit 10.22
AMENDMENT NO. 3
TO THE
FLOWSERVE CORPORATION DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED EFFECTIVE JUNE 1, 2000
     WHEREAS, Flowserve Corporation (“Flowserve”) maintains the Flowserve
Corporation Deferred Compensation Plan, as amended and restated effective
June 1, 2000 (the “Plan”);
     WHEREAS, pursuant to Section 9.01 of the Plan, Flowserve may amend the
Plan; and
     WHEREAS, Flowserve wishes to amend the Plan, effective as of January 1,
2008 and as otherwise specified herein, to reflect the termination of the Plan
with respect to future Participation Agreements effective as of May 16, 2007 in
accordance with Section 9.02 of the Plan, and to comply with Section 409A of the
Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Plan is hereby amended as follows:
     1. Article I is amended by adding the following paragraph to the end
thereof:
Effective as of the close of business on May 15, 2007, (i) no executive of the
Company who was not a Participant on May 15, 2007 shall be eligible to become a
Participant in the Plan, and (ii) no Participation Agreement may be entered into
by any executive or Participant to permit the deferral under the Plan of any
Eligible Compensation earned by such executive or Participant after December 31,
2007. Effective as of December 19, 2007, and notwithstanding any provision of a
Participation Agreement or the Plan to the contrary, to the extent any Deferred
Amounts consist of Incentive Compensation earned by any executive or Participant
in 2007, such Deferred Amounts shall have a Deferral Period ending on March 1,
2008 and be paid in a lump sum on such date. Earnings and losses based on the
Hypothetical Investment Benchmarks as provided herein shall continue to apply
after December 31, 2007 to amounts credited to Participant’s Deferral Accounts,
and all other provisions of the Plan, except as otherwise provided herein, shall
continue to apply to the Deferral Accounts under this Plan.
     2. Section 2.06 is amended by deleting such Section in its entirety and
substituting the following in lieu thereof:
SECTION 2.06 CORPORATE TAKEOVER. For purposes of this Plan, a “Corporate
Takeover” shall be deemed to have occurred upon any of the following:

  (a)   On the date any “Person” (as defined in subparagraph (e) below) acquires
(or has acquired during the 12 (twelve)-month period ending on the date of the
most recent acquisition by such Person) ownership of stock of the Company
possessing 30% (thirty percent) or more of the total voting power of the stock
of the Company (the “Voting Stock”); other than an acquisition (i) directly from
the Company; (ii) by the Company or any corporation, partnership, trust or other
entity controlled by the Company (a “Subsidiary”); (iii) any acquisition by any

 



--------------------------------------------------------------------------------



 



      employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary; (iv) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in subparagraph (c)(i) and
(ii) are satisfied; or (v) by any Person who is considered to own stock of the
Company constituting 30% (thirty percent) or more of the Voting Stock
immediately prior to such additional acquisition. Notwithstanding the foregoing,
a Corporate Takeover shall not be deemed to occur solely because any Person (the
“Subject Person”) acquired ownership of stock of the Company possessing 30%
(thirty percent) or more of the Voting Stock as a result of the acquisition of
the Voting Stock, which, by reducing the number of shares of Voting Stock,
increases the proportional number of shares owned by the Subject Person;
provided, however, that if following such acquisition of shares of Voting Stock
by the Company, the Subject Person acquires additional Voting Stock which
increases the percentage ownership of the Subject Person to an amount that would
constitute 30% (thirty percent) of the then outstanding Voting Stock (excluding
any shares of Voting Stock previously acquired by the Company), then a Corporate
Takeover shall then be deemed to have occurred; or     (b)   On the date a
majority of members of the Board is replaced during any 12 (twelve)-month period
by directors whose appointment or election is not endorsed by a majority of the
Board before the date of the appointment or election; provided, however, that
any such director shall not be considered to be endorsed by the Board if his or
her initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation; or     (c)   On the date of consummation of a
reorganization, merger, or consolidation, in each case, immediately following
which a Person owns stock of the Company that, together with stock held by such
Person prior to such reorganization, merger or consolidation, constitutes more
than 50% (fifty percent) of the total fair market value of the Company; unless,
following such reorganization, merger or consolidation: (i) more than 50% (fifty
percent) of the then outstanding Voting Stock is owned, directly or indirectly,
by all or substantially all of the individuals and entities who were the owners
of the Voting Stock immediately prior to such reorganization, merger or
consolidation, in substantially the same proportions as their ownership
immediately prior to such reorganization, merger or consolidation; or (ii)
(A) officers of the Company as of the effective date of such reorganization,
merger or consolidation constitute at least 3/4 (three-quarters) of the officers
of the ultimate parent company of the corporation resulting from such
reorganization, merger or consolidation; (B) elected members of the Board as of
the effective date of such reorganization, merger or consolidation constitute at
least 3/4 (three quarters) of the board of directors of the ultimate parent
company of the corporation resulting from such reorganization, merger or
consolidation; and

- 2 -



--------------------------------------------------------------------------------



 



  (C)   the positions of Chairman of the board of directors, the Chief Executive
Officer and the President of the corporation resulting from such reorganization,
merger or consolidation are held by individuals with the same positions at the
Company as of the effective date of such reorganization, merger or
consolidation.     (d)   On the date any Person acquires (or has acquired during
the 12 (twelve)-month period ending on the date of the most recent acquisition
by such Person) assets from the Company that have a total gross fair market
value equal to or more than 50% (fifty percent) of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions, unless such assets have been acquired by a corporation with
respect to which, following such acquisition, (i) more than 50% (fifty percent)
of, respectively, the then outstanding shares of stock of such corporation and
the combined voting power of the then outstanding voting stock of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors is then owned, directly or indirectly, by all or substantially all
of the individuals and entities who were the owners, respectively, of
outstanding stock of the Company and the Voting Stock immediate prior to such
acquisition, in substantially the same proportions as their ownership
immediately prior to such acquisition; (ii) no Person (excluding the Company and
any employee benefit plan (or related trust) of the Company or a Subsidiary or
any Person owning immediately prior to such acquisition, directly or indirectly,
20% (twenty percent) or more of all of the outstanding shares of stock of the
Company or the Voting Stock, owns, directly or indirectly, 20% (twenty percent)
or more of all of the then outstanding stock of such corporation or the combined
voting power of the then outstanding voting stock of such corporation (or any
parent thereof) entitled to vote generally in the election of directors, and
(iii) at least 2/3 (two-thirds) of the members of the board of directors of such
corporation (or any parent thereof) were members of the Company’s Board at the
time of the execution of the initial agreement or action of the Board providing
for such acquisition of the Company’s assets. For purposes of this subparagraph
(d), gross fair market value means the value of the assets of the Company or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Notwithstanding the foregoing, no
Corporate Takeover shall be deemed to occur when there is such a sale or
transfer to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s then outstanding
stock; (ii) an entity, at least 50% (fifty percent) of the total value or voting
power of the stock of which is owned, directly or indirectly, by the Company;
(iii) a Person that owns directly or indirectly, at least 50% (fifty percent) of
the total value or voting power of the outstanding stock of the Company; or
(iv) an entity, at least 50% (fifty percent) of the total value or voting power
of the stock of which is owned, directly or indirectly, by a Person that owns,
directly or indirectly, at least 50% (fifty percent) of the total value or
voting power of the outstanding stock of the Company. For purposes of the
foregoing, a Person’s status is determined immediately after the asset transfer.

- 3 -



--------------------------------------------------------------------------------



 



  (e)   For purposes of subparagraphs (a), (b), (c) and (d) above, “Person”
shall have the meaning given in Section 7701(a)(1) of the Code. Person shall
include more than one Person acting as a group as defined by the Final Treasury
Regulations issued under Section 409A of the Code.

     3. Section 2.14 is amended by deleting such Section in its entirety and
substituting the following in lieu thereof:
SECTION 2.14 DISABILITY. “Disability” or “Disabled” shall mean that a
Participant is either (a) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 (twelve) months, or (b) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
(twelve) months, receiving income replacement benefits for a period of not less
than 3 (three) months under an accident and health plan covering employees of
the Company. For purposes of this Plan, a Participant shall be deemed Disabled
if determined to be totally disabled by the Social Security Administration. A
Participant shall also be deemed Disabled if determined to be disabled in
accordance with the applicable disability insurance program of the Company,
provided that the definition of “disability” applied under such disability
insurance program complies with the requirements of this Section.
4. Section 2.23 is amended by adding the following paragraph to the end thereof:
Notwithstanding any provision of Article IV to the contrary, effective as of
May 16, 2007, no Participation Agreement shall be effective for any executive or
Participant so as to permit the deferral of Eligible Compensation earned after
December 31, 2007, and, notwithstanding any provision of a Participation
Agreement or the Plan to the contrary, to the extent any Deferred Amounts
consist of Incentive Compensation earned by any executive or Participant in
2007, such Deferred Amounts shall have a Deferral Period ending on March 1, 2008
and be paid in a lump sum on such date.
     5. Section 2.25 is amended by deleting such Section in its entirety and
substituting the following in lieu thereof:
     Section 2.25 [Deleted].
     6. Article II is amended by adding the following new Section 2.26A to
immediately follow Section 2.26:
SECTION 2.26A SEPARATION FROM SERVICE. “Separation from Service” means a
termination of services provided by a Participant to the Company whether
voluntarily or involuntarily, other than by reason of death or Disability, as
determined by the Administrative Committee in accordance with Treas. Reg.
§1.409A-1(h). In

- 4 -



--------------------------------------------------------------------------------



 



determining whether a Participant has experienced a Separation from Service, the
following provisions shall apply:

  (a)   For a Participant who provides services to the Company as an employee, a
Separation from Service shall occur when such Participant has experienced a
termination of employment with the Company. A Participant shall be considered to
have experienced a termination of employment when the facts and circumstances
indicate that the Participant and the Company reasonably anticipate that either
(i) no further services will be performed for the Company after a certain date,
or (ii) that the level of bona fide services the Participant will perform for
the Company after such date (whether as an employee or as an independent
contractor) will permanently decrease to no more than 20% (twenty percent) of
the average level of bona fide services performed by such Participant (whether
as an employee or an independent contractor) over the immediately preceding 36
(thirty six)-month period (or the full period of services to the Company if the
Participant has been providing services to the Company less than 36 (thirty six)
months).     (b)   If a Participant is on military leave, sick leave, or other
bona fide leave of absence, the employment relationship between the Participant
and the Company shall be treated as continuing intact, provided that the period
of such leave does not exceed 6 (six) months, or if longer, so long as the
Participant retains a right to reemployment with the Company under an applicable
statute or by contract. If the period of a military leave, sick leave, or other
bona fide leave of absence exceeds 6 (six) months and the Participant does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship shall be considered to be terminated for purposes of
this Plan as of the first day immediately following the end of such 6
(six)-month period. In applying the provisions of this paragraph, a leave of
absence shall be considered a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company.

     7. Section 2.27 is amended by deleting such Section in its entirety and
substituting the following in lieu thereof:
SECTION 2.27 SPECIFIED EMPLOYEE. “Specified Employee” shall mean any Participant
who is determined to be a “key employee” (as defined under Code Section 416(i)
without regard to paragraph (5) thereof) for the applicable period, as
determined annually by the Administrative Committee in accordance with Treas.
Reg. §1.409A-1(i). In determining whether a Participant is a Specified Employee,
the following provisions shall apply:

  (a)   The Administrative Committee’s identification of the individuals who
fall within the definition of “key employee” under Code Section 416(i) (without
regard to paragraph (5) thereof) shall be based upon the 12 (twelve) -month
period ending on each December 31st (referred to below as the “identification
date”). In

- 5 -



--------------------------------------------------------------------------------



 



      applying the applicable provisions of Code Section 416(i) to identify such
individuals, “compensation” shall be determined in accordance with Treas. Reg.
§1.415(c)-2(a) without regard to (i) any safe harbor provided in Treas. Reg.
§1.415(c)-2(d), (ii) any of the special timing rules provided in Treas. Reg.
§1.415(c)-2(e), and (iii) any of the special rules provided in Treas. Reg.
§1.415(c)-2(g); and     (b)   Each Participant who is among the individuals
identified as a “key employee” in accordance with part (a) of this Section shall
be treated as a Specified Employee for purposes of this Plan if such Participant
experiences a Separation from Service during the 12 (twelve)-month period that
begins on the April 1st following the applicable identification date.

     8. Section 2.28 is amended by deleting such Section in its entirety and
substituting the following in lieu thereof:
SECTION 2.28 UNFORESEEABLE EMERGENCY. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from (a) an illness or accident
of the Participant, or the Participant’s spouse, Beneficiary, or dependent (as
defined in Section 152 of the Code, without regard to Sections 152(b)(1),
(b)(2), and (d)(1)(B) of the Code), (b) loss of the Participant’s property due
to casualty, or (c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control, all as
determined by the Administrative Committee based on the relevant facts and
circumstances and as provided for in Treas. Reg. §1.409A-3(i)(3) or any
successor provision.
9. Section 3.02 is amended by deleting such Section in its entirety and
substituting the following in lieu thereof:
SECTION 3.02 CLAIM PROCEDURE. If a Participant or Beneficiary makes a written
request alleging a right to receive payments under this Plan or alleging a right
to receive an adjustment in benefits being paid under this Plan, such actions
shall be treated as a claim for benefits. All claims for benefits under this
Plan shall be sent to the Administrative Committee. If the Administrative
Committee determines that any individual who has claimed a right to receive
benefits, or different benefits, under this Plan is not entitled to receive all
or any part of the benefits claimed, the Administrative Committee shall inform
the claimant in writing of such determination and the reasons therefore in terms
calculated to be understood by the claimant. The notice shall be sent within
90 days of the claim unless the Administrative Committee determines that
additional time, not exceeding 90 days, is needed and so notifies the
Participant. The notice shall make specific reference to the pertinent Plan
provisions on which the denial is based, and shall describe any additional
material or information that is necessary. Such notice shall, in addition,
inform the claimant of the procedure that the claimant must follow to take
advantage of the review procedures set forth below in the event the claimant
desires to contest the denial of the claim. If the claimant desires to contest
the denial of a claim, the claimant must, within 90 days thereafter, submit in
writing to the

- 6 -



--------------------------------------------------------------------------------



 



Administrative Committee a notice that the claimant contests the denial of his
or her claim and desires a further review by the Pension and Investment
Committee. The Pension and Investment Committee shall within 60 days thereafter
review the claim and authorize the claimant to review pertinent documents and
submit issues and comments relating to the claim to the Pension and Investment
Committee. The Pension and Investment Committee will render a final decision on
behalf of the Company with specific reasons therefore in writing and will
transmit it to the claimant within 60 days of the written request for review,
unless the Pension and Investment Committee determines that additional time, not
exceeding 60 days, is needed, and so notifies the Participant. If the Pension
and Investment Committee fails to respond to a claim filed in accordance with
the foregoing within 60 days or any such extended period, the Company shall be
deemed to have denied the claim.
10. Section 4.01 is amended by adding the following paragraph to the end
thereof:
Notwithstanding any provision of this Article IV to the contrary, effective as
of the close of business on May 15, 2007, no executive who is not otherwise a
Participant in the Plan shall be eligible to become a Participant in the Plan,
and no Participation Agreement shall be effective for any executive or
Participant so as to permit the deferral of Eligible Compensation earned after
December 31, 2007. Effective as of December 19, 2007, and notwithstanding any
provision of a Participation Agreement or the Plan to the contrary, to the
extent any Deferred Amounts consist of Incentive Compensation earned by any
executive or Participant in 2007, such Deferred Amounts shall have a Deferral
Period ending on March 1, 2008 and be paid in a lump sum on such date.
     11. Effective as of the dates specified hereunder, Section 4.02 is amended
by deleting such Section in its entirety and substituting the following in lieu
thereof:
SECTION 4.02 CONTENTS OF PARTICIPATION AGREEMENT. Effective as of January 1,
2008, and subject to Article VII, each Participation Agreement shall set forth:
(a) the amount of Eligible Compensation for the Plan Year or performance period
to which the Participation Agreement relates that is to be deferred under the
Plan (the “Deferred Amount”), expressed as either a dollar amount or a
percentage of the Base Salary and Incentive Compensation for such Plan Year or
performance period; provided that the minimum Deferred Amount for any Plan Year
or performance period shall not be less than $2,000; (b) the period after which
payment of the Deferred Amount is to be made or begin to be made (the “Deferral
Period”), which shall be the earlier of (i) a number of full years, not less
than three, and (ii) the period ending upon a Separation from Service, and
(c) the form in which payments are to be made, which may be a lump sum or in
substantially equal annual installments not to exceed 10 (ten) years.
Effective as of December 19, 2007, and notwithstanding any provision of a
Participation Agreement or the Plan to the contrary, to the extent any Deferred
Amounts consist of Incentive Compensation earned by any executive or Participant
in 2007, such Deferred Amounts shall have a Deferral Period ending on March 1,
2008 and be paid in a lump sum on such date.

- 7 -



--------------------------------------------------------------------------------



 



     12. Section 4.03 is amended by deleting such Section in its entirety and
substituting the following in lieu thereof:
SECTION 4.03 MODIFICATION OR REVOCATION OF ELECTION BY PARTICIPANT. A
Participant may not change the amount of his Base Salary Deferrals or Incentive
Deferrals after the December 31st immediately preceding the Plan Year during
which such Eligible Compensation is earned.
     13. Effective as of the dates specified hereunder, Article VII is amended
by deleting such Article in its entirety and substituting the following in lieu
thereof:
SECTION 7.01 TIME AND FORM OF PAYMENT. Effective as of January 1, 2008, at the
end of the Deferral Period for each Deferral Account, the Company shall pay to
the Participant the balance of such Deferral Account at the time or times
elected by the Participant in the applicable Participation Agreement; provided
that if the Participant has elected to receive payments from a Deferral Account
in a lump sum, the Company shall pay the balance in such Deferral Account
(determined as of the most recent Valuation Date preceding the end of the
Deferral Period) in a lump sum in cash as soon as practicable after the end of
the Deferral Period but in no event later than 60 (sixty) days after the end of
the Deferral Period. If the Participant has elected to receive payments from a
Deferral Account in installments, the Company shall make annual cash only
payments from such Deferral Account, each of which shall consist of an amount
equal to (a) the balance of such Deferral Account as of the most recent
Valuation Date preceding the payment date, times (b) a fraction, the numerator
of which is one and the denominator of which is the number of remaining
installments (including the installment being paid). The first such installment
shall be paid as soon as practicable, but no later than 60 (sixty) days, after
the end of the Deferral Period and each subsequent installment shall be paid on,
but no later than 60 (sixty) days after, the anniversary of such first payment.
Each such installment shall be deemed to be made on a pro rata basis from each
of the different deemed investments of the Deferral Account (if there is more
than one such deemed investment).
Effective as of December 19, 2007, and notwithstanding any provision of a
Participation Agreement or the Plan to the contrary, to the extent any Deferred
Amounts consist of Incentive Compensation earned by any executive or Participant
in 2007, such Deferred Amounts shall have a Deferral Period ending on March 1,
2008 and be paid in a lump sum on such date.
Notwithstanding any provision in the Plan to the contrary, effective as of
January 1, 2008, if a Participant is a Specified Employee, no payment shall be
made before the first day after the end of the 6 (six)-month period immediately
following the date on which the Participant experiences a Separation from
Service, or if earlier, on the date of the Participant’s death or Disability.
SECTION 7.02 SEPARATION FROM SERVICE. Subject to Sections 7.01, 7.04, 7.05, and
7.06 hereof, if a Participant has elected to have the balance of his/her
Deferral

- 8 -



--------------------------------------------------------------------------------



 



Account distributed upon a Separation from Service, the account balance of the
Participant (determined as of the most recent Valuation Date preceding such
Separation from Service) shall be distributed upon Separation from Service in
installments or a lump sum in accordance with the Plan and as elected in the
Participation Agreement.
SECTION 7.03 IN-SERVICE DISTRIBUTIONS. Subject to Sections 7.01, 7.04, 7.05, and
7.06 hereof, if a Participant has elected to defer Eligible Compensation under
the Plan for a stated number of years, the account balance of the Participant
(determined as of the most recent Valuation Date preceding such Deferral Period)
shall be distributed in installments or a lump sum in accordance with the Plan
and as elected in the Participation Agreement upon completion of such stated
number of years, provided not earlier distributed in accordance with the terms
of the Plan.
SECTION 7.04 DEATH OR DISABILITY. Notwithstanding the provisions of Section 7.01
hereof and any Participation Agreement, in the event of a Participant’s death or
Disability prior to the end of the Deferral Period, the Company shall pay the
balance of his/her Deferral Account(s) (determined as of the most recent
Valuation Date preceding such event) to the Participant or the Participant’s
Beneficiary or Beneficiaries (as the case may be) in a lump sum in cash no later
than 60 (sixty) days after the date of such death of Disability.
SECTION 7.05 HARDSHIP WITHDRAWALS. Notwithstanding the provisions of
Section 7.01 hereof and any Participation Agreement, a Participant shall be
entitled to early payment of all or part of the balance in his/her Deferral
Account(s) in the event of an Unforeseeable Emergency, in accordance with this
Section 7.05. Whether a Participant is faced with an Unforeseeable Emergency
under the Plan is to be determined based on the relevant facts and circumstances
of each case, but in any case, a withdrawal on account of Unforeseeable
Emergency may not be made to the extent that such emergency is or may be
relieved (a) through reimbursement or compensation from insurance or otherwise,
(b) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not cause severe financial hardship, or (c) by cessation of
deferrals under the Plan.
Withdrawal because of an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the distribution), as determined by the
Administrative Committee, in its sole discretion. The Participant must apply in
writing for a payment upon an Unforeseeable Emergency, using the form prescribed
by the Administrative Committee. The Administrative Committee retains the sole
and absolute discretion to grant or deny a payment upon an Unforeseeable
Emergency. In the event of approval of a payment upon an Unforeseeable
Emergency, the Participant’s outstanding deferral elections under the Plan shall
be cancelled.
SECTION 7.06 CHANGE OF CONTROL. In the event of a Corporate Takeover, the
Company shall immediately pay to each Participant in a lump sum the balance in

- 9 -



--------------------------------------------------------------------------------



 



his/her Deferral Account(s) (determined as of the most recent Valuation Date
preceding the Corporate Takeover).
SECTION 7.07 WITHHOLDING OF TAXES. Notwithstanding any other provision of this
Plan, the Company shall withhold from payments made hereunder any amounts
required to be so withheld by any applicable law or regulation.
     14. Section 10.07 is amended by deleting such Section in its entirety and
substituting the following in lieu thereof:
     Section 10.07 [Deleted].
     15. Section 10.08 is amended by deleting such Section in its entirety and
substituting the following in lieu thereof:
SECTION 10.08 SECTION 162(m) LIMIT. If any distribution otherwise payable under
this Plan during a Plan Year, when combined with such Participant’s other
remuneration by the Company for such Plan Year, exceeds the amount that would be
deductible by the Company for federal income tax purposes by reason of Section
162(m) of the Code, then the amount of such distribution shall be limited as
follows:

  (a)   If there are amounts scheduled for distribution under other plans or
arrangements of any type which are subject to Section 409A of the Code and that
could be delayed because of the deductible limits of said Section 162(m), then
the amounts scheduled for distribution under this Plan for such Plan Year and
the amounts scheduled for distribution under such other plans or arrangements
for such Plan Year shall be reduced so that the amounts payable under all such
plans shall not, when combined with such Participant’s other remuneration by the
Company for such Plan Year, exceed the deductible limits of said Section 162(m).
The reduction of amounts scheduled for distribution under this Plan and such
other plans or arrangements shall be made by the Pension and Investment
Committee, in its sole discretion, so that the Pension and Investment Committee
shall determine which of such plan or plans, if any, shall pay the amounts which
can be paid without exceeding the deductible limits of said Section 162(m).    
(b)   If there are no amounts scheduled for distribution under other plans or
arrangements of any type subject to Section 409A of the Code that could be
delayed because of the deductible limits of said Section 162(m), then the amount
scheduled for distribution under the Plan for such Plan Year shall be reduced so
that the amount of distribution shall not, when combined with such Participant’s
other remuneration by the Company for such Plan Year, exceed the deductible
limits of said Section 162(m).

Any amounts scheduled for distribution under the Plan that is not distributed
pursuant to this Section 10.08 shall be distributed on or about March 31st of
the Plan Year immediately following, subject to the same limitation.

- 10 -



--------------------------------------------------------------------------------



 



     IN ALL RESPECTS NOT AMENDED HEREIN, the Plan shall remain in full force and
effect.
     IN WITNESS WHEREOF, THIS AMENDMENT is executed this 19th day of December,
2007, effective as of January 1, 2008 and as otherwise specified herein.

            FLOWSERVE CORPORATION
      By:        /s/ Ronald F. Shuff         Ronald F. Shuff, Senior Vice
President,         Secretary and General Counsel     

- 11 -